Case 1:18-cr-20880-DPG Document 13 Entered on FLSD Docket 01/09/2019 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO.: 18-cr-20880-DPG

   UNITED STATES OF AMERICA                         :

   v.                                               :

   JULIEANN PINDER,                                 :

           Defendant.                               /


                          UNOPPOSED MOTION FOR CONTINUANCE

         The Defendant, Julieann Pinder, by and through the undersigned counsel, moves this
  Honorable Court for entry of an Order granting a continuance of the current calendar call and trial
  setting. In support of this motion, the defendant offers the following:

         1.      Julieann Pinder is charged by Indictment with one count of making a false statement
  in a passport application.
         2.      This matter is scheduled for calendar call on January 16, 2019 and is set for trial on
  the two-week trial period commencing January 22, 2019.
         3.      The undersigned has been working diligently to prepare this matter for trial.

         4.      The undersigned and AUSA, Jessica Obenauf conducted a discovery conference on
  January 8, 2019, where defense disclosed documented evidence and potential defense witnesses.
         5.      After the discovery conference, both sides agree that a sixty (60) day continuance
  would be in the interest of justice to allow both sides to properly prepare this matter for trial.
         6.      The undersigned counsel is actively searching for Bahamian birth records and other
  evidence in preparation of this case for trial.
         7.      The undersigned certifies that this motion is made in good faith.



                   DONET, MCMILLAN & TRONTZ, P.A., ATTORNEYS AT LAW
     SUITE 406, CONTINENTAL PLAZA,3250 MARY STREET, COCONUT GROVE, FLORIDA 33133-5232
              •PHONE 305-444-0030• FAX 305-444-0039 • INTERNET: WWW.DMT-LAW.COM
Case 1:18-cr-20880-DPG Document 13 Entered on FLSD Docket 01/09/2019 Page 2 of 2



         8.      The undersigned spoke to AUSA, Jessica Obenauf who is in agreement and does not
  oppose this continuance.


         WHEREFORE, the defendant, Julieann Pinder, respectfully requests this Court enter an
  Order continuing the current calendar call and trial setting.


                                                        Respectfully submitted,
                                                        DONET, MCMILLAN & TRONTZ, P.A.
                                                        ATTORNEYS FOR DEFENDANT


                                                        By: /s/ David M. Trontz
                                                           DAVID M. TRONTZ, ESQ.
                                                           FLORIDA BAR NO.: 948111




                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 9th day of January, 2019, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF.


                                                        DONET, MCMILLAN & TRONTZ, P.A.
                                                        ATTORNEYS FOR DEFENDANT



                                                        By:    /s/ David M. Trontz,
                                                              DAVID M. TRONTZ, ESQ.
                                                              FLORIDA BAR NO.: 948111




                  DONET, MCMILLAN & TRONTZ, P.A., ATTORNEYS AT LAW
    SUITE 406, CONTINENTAL PLAZA,3250 MARY STREET, COCONUT GROVE, FLORIDA 33133-5232
              •PHONE 305-444-0030• FAX 305-444-0039 • INTERNET: WWW.DMT-LAW.COM
